In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-14-00305-CV
                           ____________________

        D & K TRANSMISSION SPECIALTIES, INC., DARRELL
        WESTERKAMP, AND KELLY WESTERKAMP, Appellants

                                        V.

         F. MICHAEL DAVIS AND DEBORAH F. DAVIS, Appellees
_______________________________________________________           ______________

                On Appeal from the County Court at Law No. 2
                        Montgomery County, Texas
                       Trial Cause No. 14-28106 CV
________________________________________________________           _____________

                                     ORDER

      D & K Transmission Specialties, Inc., Darrell Westerkamp, and Kelly

Westerkamp, Appellants, filed a second emergency motion for suspension of

enforcement of judgment and also sought suspension of a writ of possession.

Appellants contend they filed a deposit in lieu of bond within ten days of the

signing of the judgment, which they argue satisfies the requirements for suspension

of enforcement of the judgment. See Tex. R. App. P. 24.1(c)(1)(B). Appellees


                                        1
contend they asked the trial court to cause the writ of possession to issue because

the trial court had not set the amount of the supersedeas bond within ten days of

the signing of the judgment. See Tex. Prop. Code Ann. § 24.007(a) (West Supp.

2014). Appellants contend that they filed a motion with the trial court, asking the

trial court exercise its continuing jurisdiction to set the amount of security. See

Tex. R. App. P. 24.3. However, according to the Appellee, “on August 7, 2014, the

trial court found that no supersedeas bond had been filed and issued a writ of

possession.” Neither party has provided this Court with a copy of any transcripts

from any hearings, findings, if any, from the trial court, the respective motions or

related documents they filed with the trial court, or a copy of the writ of

possession. Liberally construed, Appellants’ emergency motions seek appellate

review of the trial court’s ruling to allow a writ of possession to issue after the

Appellants’ paid $29,200.00 within 10 days of the judgment, by cashier’s check, to

the clerk of court.

      The Court has determined that temporary relief is necessary to protect the

parties’ rights. See Tex. R. App. P. 24.4(c). It is, therefore, ORDERED that the

writ of possession issued in Cause No. 14-28106 CV is STAYED until further

order of this Court. Id.




                                         2
      The Appellees shall file a response to the Emergency Motions with this

court no later than August 25, 2014.

      ORDER ENTERED August 14, 2014.


                                                         PER CURIAM




Before Kreger, Horton, and Johnson, JJ.




                                          3